EXHIBIT 10.41

STEEL DYNAMICS, INC.

2006 EQUITY INCENTIVE PLAN

1.             Purpose of the Plan and Available Awards.

1.1           Purpose.  The Steel Dynamics, Inc. 2006 Equity Incentive Plan (the
“Plan”) will replace the Steel Dynamics, Inc. Amended and Restated 1996
Incentive Stock Option Plan (the “1996 Plan”) and the Steel Dynamics, Inc.
Non-Employee Director Stock Option Plan (the “Director Plan”), both of which
were previously approved by Steel Dynamics’ stockholders.  The purpose of the
Plan, which will become effective upon approval by our stockholders (the
“Effective Date”), as contemplated by Section 1.2, is to establish incentives
designed to motivate Plan Participants, as defined in Section 2.38, to put forth
maximum effort toward the success and growth of our company and to attract and
retain qualified persons who by their experience, skill and diligence are able
to make important contributions to our success.  To accomplish these objectives,
the Plan provides for awards of equity based incentives through the grant of
Options, Restricted Stock Awards, Unrestricted Stock Awards, Stock Appreciation
Rights and Performance Awards to Eligible Employees and the grant of
Nonstatutory Stock Options, Restricted Stock Awards, Stock Appreciation Rights
and Performance Awards to Eligible Directors, all subject to the conditions
described in the Plan.

1.2           Establishment.  The Effective Date of the Plan is the later to
occur of May 18, 2006 or the date on which the holders of a majority of the
outstanding shares of the Company’s common stock present, or represented, and
entitled to vote at the Steel Dynamics 2006 Annual Meeting of Shareholders
approve the Plan, which approval must occur within twelve months after May 18,
2006.  No Awards under the Plan may be granted prior to the date of stockholder
approval.

1.3           Prior Plans.  A total of 758,903 shares under the 1996 Plan, and
14,540 shares under the Director Plan, remain available for issuance of options,
but these shares will be withdrawn and de-authorized upon approval of this Plan
by our stockholders, and no further options will be authorized or issued under
either the 1996 Plan or the Director Plan.  The Prior Plans will continue in
effect, however, until all matters relating to the exercise of existing options
and the administration of the Prior Plans have been settled.

2.             Definitions.

2.1           “409A Award” means an Award that is considered “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and
Section 8 of this Plan.

2.2           “Administrator” means the Board or the Committee appointed by the
Board in accordance with Section 3.5.

2.3           “Affiliate” means any parent corporation or subsidiary corporation
of the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

2.4           “Award” means any right granted under the Plan, including an
Incentive Stock Option, a Nonstatutory Stock Option, a Restricted Stock Award,
an Unrestricted Stock Award, a Performance Award, a Stock Appreciation Right and
a 409A Award.

2.5           “Award Agreement” means a written agreement between the Company
and a holder of an Award, evidencing the terms and conditions of an individual
Award grant. Each Award Agreement shall be subject to the terms and conditions
of the Plan.

2.6           “Beneficial Owner” has the meaning assigned to such term in Rule
13d-3 and Rule 13d-5 under the Exchange Act.

2.7           “Board” means the Board of Directors of the Company.

2.8           “Business Combination” has the meaning set forth in
Section 2.11(e).

2.9           “Cashless Exercise” has the meaning set forth in Section 6.3.

2.10         “Cause” means if the Participant is a party to an employment or
service agreement with the Company or its Affiliates and such agreement provides
for a definition of Cause, the definition therein contained, or, if no such
agreement exists, it shall mean (a) the commission of, or plea of guilty or no
contest to, a felony or a crime involving moral turpitude or the commission of
any other act involving willful malfeasance or material fiduciary breach with
respect to the Company or an Affiliate, (b) conduct tending to bring the Company
into substantial public disgrace, or disrepute, or (c) gross negligence or
willful misconduct with respect to the Company or an Affiliate. The
Administrator, in its absolute discretion, shall determine the effect of all
matters and questions relating to whether a Participant has been discharged for
Cause.

B-1


--------------------------------------------------------------------------------


2.11         “Change in Control” shall mean:

(a)           The direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Company to any “person” (as that term is used in Section 13(d)(3) of the
Exchange Act);

(b)           The Incumbent Directors cease for any reason to constitute at
least a majority of the Board;

(c)           The adoption of a plan relating to the liquidation or dissolution
of the Company; or

(d)           Any “person” or “group” (as such terms are used in Section 13(d)
and 14(d) of the Exchange Act) becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); or

(e)           The consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its Subsidiaries that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(1) 50% or more of the total voting power of (i) the Surviving Corporation, or
(ii) if applicable, the ultimate Parent Corporation that directly or indirectly
has beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation, is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (2) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of more than 50% of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (3) at least a majority of the members of the board of directors of the
Parent Corporation (or if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (1), (2) and (3)
above shall be deemed to be a “Non-Qualifying Transaction”).

2.12         “Code” means the Internal Revenue Code of 1986, as amended.

2.13         “Committee” means a committee of the Board appointed by the Board
to administer the Plan in accordance with Section 3.5.

2.14         “Common Stock” means the common stock of the Company.

2.15         “Company” means Steel Dynamics, Inc., an Indiana corporation.

2.16         “Company Voting Securities” has the meaning set forth in
Section 2.11(d).

2.17         “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Eligible Employee or an Eligible Director
is not interrupted or terminated. The Administrator or its delegate, in its sole
discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any approved leave of absence.

2.18         “Covered Employee” means the chief executive officer and the four
(4) or more other highest compensated or other officers of the Company for whom
total compensation is required to be reported to stockholders under the Exchange
Act.

2.19         “Date of Grant” means the date on which an Award is made, if made
automatically under one or more Plan provisions, or the date on which the
Administrator adopts a resolution, or takes other appropriate action, expressly
granting an Award to a Participant that specifies the key terms and conditions
of the Award and from which the Participant begins to benefit from or be
adversely affected by subsequent changes in the Fair Market Value of the Company
Common Stock or, if a different date is set forth in such resolution, or
determined by the Administrator, as the Date of Grant, then such date as is set
forth in such resolution.

2.20         “Director” means a member of the Board of Directors of the Company.

2.21         “Disability” means that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment; provided, however, for purposes of determining the term of

B-2


--------------------------------------------------------------------------------


an Incentive Stock Option pursuant to Section 6.4 hereof, the term Disability
shall have the meaning ascribed to it under Code Section 22(e)(3). The
determination of whether an individual has a Disability shall be determined
under procedures established by the Administrator. Except in situations where
the Administrator is determining Disability for purposes of the term of an
Incentive Stock Option pursuant to Section 6.4 hereof within the meaning of Code
Section 22(e)(3), the Administrator may rely on any determination that a
Participant is disabled for purposes of benefits under any long-term disability
plan maintained by the Company or any Affiliate in which a Participant
participates.

2.22         “Eligible Director” means any member of the Board who is not an
Eligible Employee.

2.23         “Eligible Employee” means any person employed by the Company or an
Affiliate, including any business, corporation or other entity acquired by the
Company or an Affiliate if and to the extent specifically approved by the
Committee; provided, however, that an “Eligible Employee” shall not include,
unless specifically approved by the Committee, any person employed by the
Company or any Affiliate whose terms and conditions of employment are
established by or subject to the terms of a collective bargaining agreement.

2.24         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

2.25         “Fair Market Value” means, as of any date, the value of the Common
Stock determined in good faith by the Administrator. The “Fair Market Value” of
any share of Common Stock of the Company at any date shall be (a) if the Common
Stock is traded on the Nasdaq National Market or is listed on any established
stock exchange or exchanges, the last reported sale price per share on such date
on the Nasdaq National Market or the principal exchange on which it is traded,
or if no sale was made on such date on such principal exchange, at the closing
reported bid price on such date on such exchange, or (b) if the Common Stock is
not then listed on an exchange or quoted on Nasdaq, an amount determined in good
faith by the Administrator.

2.26         “Free Standing Rights” has the meaning set forth in Section 7.5(a).

2.27         “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

2.28         “Incumbent Directors” means individuals who, on the Effective Date,
constitute the Board, provided that any individual becoming a Director
subsequent to the Effective Date whose election or nomination for election to
the Board was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
Director without objection to such nomination) shall be an Incumbent Director.

2.29         “Net Exercise” has the meaning set forth in Section 6.6(b)(ii).

2.30         “Non-Employee Director” means a Director who is a “non-employee
director” within the meaning of Rule 16b-3.

2.31         “Nonstatutory Stock Option” means an Option not intended to qualify
as an Incentive Stock Option.

2.32         “Non-Qualifying Transaction” has the meaning set forth in
Section 2.11(e).

2.33         “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

2.34         “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option granted pursuant to the Plan.

2.35         “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an individual Option
grant. Each Option Agreement shall be subject to the terms and conditions of the
Plan and need not be identical.

2.36         “Optionholder” means a person to whom an Option is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding
Option.

2.37         “Outside Director” means a Director who is an “outside director”
within the meaning of Section 162(m) of the Code and Treasury Regulations
§ 1.162-27(e)(3).

2.38         “Participant” means a person to whom an Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Award,
and includes an Eligible Employee or an Eligible Director.

2.39         “Performance Award” means Awards granted pursuant to Section 7.3.

2.40         “Plan” means this Steel Dynamics, Inc. 2006 Equity Incentive Plan.

B-3


--------------------------------------------------------------------------------


2.41         “Prior Outstanding Options” means an option or other award that was
granted under the Prior Plans and continues to be outstanding as of the
Effective Date.  The number of Prior Outstanding Options as of the Effective
Date of this Plan is approximately 970,000 shares.

2.42         “Prior Plans” means the Steel Dynamics Inc. 1996 Plan and the Steel
Dynamics Director Plan.

2.43         “Related Rights” has the meaning set forth in Section 7.5(a).

2.44         “Restricted Period” has the meaning set forth in Sections 7.1(a) or
7.1(b).

2.45         “Restricted Stock Award” means any Award granted pursuant to
Section 7.1.

2.46         “Right of Repurchase” means the Company’s option to repurchase
Common Stock acquired under the Plan upon the Participant’s termination of
Continuous Service pursuant to Section 7.4.

2.47         “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.

2.48         “SAR Amount” has the meaning set forth in Section 7.5.

2.49         “SAR Exercise Price” has the meaning set forth in Section 7.5(b).

2.50         “SEC” means the Securities and Exchange Commission.

2.51         “Securities Act” means the Securities Act of 1933, as amended.

2.52         “Stock Appreciation Right” means the right pursuant to an award
granted under Section 7.5 to receive an amount equal to the excess, if any, of
(A) the Fair Market Value, as of the date such Stock Appreciation Right or
portion thereof is surrendered, of the shares of stock covered by such right or
such portion thereof, over (B) the aggregate SAR Exercise Price of such right or
such portion thereof.

2.53         “Surviving Entity” means the Company if immediately following any
merger, consolidation or similar transaction, the holders of outstanding voting
securities or securities or rights convertible into voting securities of the
Company immediately prior to the merger or consolidation own equity securities
possessing more than 50% of the voting power of the entity existing following
the merger, consolidation or similar transaction. In all other cases, the other
entity to the transaction and not the Company shall be the Surviving Entity.

2.54         “Ten Percent Stockholder” means a person who owns (or is deemed to
own pursuant to Section 424(d) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or of any of its Affiliates.

2.55         “Unrestricted Stock” means any Award of Common Stock granted
pursuant to Section 7.2 that is not subject to restrictions on transfer or a
risk of forfeiture.

2.56         “Unrestricted Stock Award” means any Award granted pursuant to
Section 7.2.

3.             Administration.

3.1           Administration by Board.  The Plan shall be administered by the
Board unless and until the Board delegates administration to a Committee, as
provided in Section 3.5.

3.2           Powers of Administrator.  The Administrator shall have the power
and authority to select and grant Awards to Participants, pursuant to the terms
of the Plan.

3.3           Specific Powers.  In particular, subject to the limitations and
other provisions set forth in this Plan, the Administrator shall have the
authority: (a) to construe and interpret the Plan and apply its provisions; (b)
to promulgate, amend and rescind rules and regulations relating to the
administration of the Plan; (c) to authorize any person to execute, on behalf of
the Company, any instrument required to carry out the purposes of the Plan; (d)
to delegate its authority to one or more Officers of the Company with respect to
awards that do not involve Covered Employees or “insiders” within the meaning of
Section 16 of the Exchange Act; (e) to determine when Awards are to be granted
under the Plan; (f) from time to time to select those Participants to whom
Awards shall be granted and to determine the number of shares of Common Stock to
be made subject to each Award; (g) to prescribe the manner by which an Award
shall be evidenced, either in paper or electronic form or by book entry, as well
as the form of all Award Agreements and Option Agreements hereunder; (h) to
determine whether each Option is to be an Incentive Stock Option or a
Nonstatutory Stock Option; (i) to prescribe the terms and conditions of each
Award, including, without limitation, the purchase price or exercise price and
medium of payment, vesting provisions and Right of Repurchase provisions, and to
specify the provisions of the Award Agreement relating to such grant or sale;
(j) to amend any outstanding Awards, including for the purpose of modifying the
time or manner of vesting, the term of any Award, the purchase price or exercise
price, as the case may be, subject to applicable legal restrictions; provided,
however, that the Administrator may not, without the approval of the
stockholders

B-4


--------------------------------------------------------------------------------


of the Company, (A) reprice or otherwise reduce the exercise price of
unexercised Options, or (B) cancel previously granted Options and issue new
Options to the same Optionholder at a lower exercise price. In addition, if any
such amendment impairs a Participant’s rights or increases a Participant’s
obligations under his or her Award, such amendment shall also be subject to the
Participant’s consent (provided, however, a cancellation of an Award where the
Participant receives a payment equal in value to the Fair Market Value of the
vested Award or, in the case of vested Options, the difference between the Fair
Market Value of the Common Stock underlying the Options and the exercise price,
shall not constitute an impairment of the Participant’s rights that requires
consent); (k) to determine the duration and purpose of leaves of absences which
may be granted to a Participant without constituting termination of their
Continuous Service for purposes of the Plan, which periods shall be no shorter
than the periods generally applicable to Employees under the Company’s
employment policies; (l) to make decisions with respect to outstanding Options
that may become necessary upon a Change in Control or an event that triggers
anti-dilution adjustments; and (m) to exercise discretion to make any and all
other determinations which it determines to be necessary or advisable for
administration of the Plan.

3.4           Decisions Final.  All decisions made by the Administrator pursuant
to the provisions of the Plan shall be final and binding on the Company and the
Participants, unless such decisions are determined by a court having
jurisdiction to be arbitrary and capricious.

3.5           The Committee.

(a)           General.  The Board may delegate administration of the Plan to a
Committee or Committees of three (3) or more members of the Board, including the
Compensation Committee, and the term “Committee” shall apply to any person or
persons to whom such authority has been delegated and which meets the
composition requirements of Section 3.5(b).  If administration is delegated to a
Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board. The Board may abolish
the Committee at any time and revest in the Board the administration of the
Plan. The members of the Committee shall be appointed by and to serve at the
pleasure of the Board. From time to time, the Board may increase the size of the
Committee, add additional members to, remove members (with or without cause)
from, appoint new members in substitution therefor, and fill vacancies, however
caused, in the Committee. The Committee shall act pursuant to a vote of the
majority of its members or, in the case of a committee comprised of only two
members, the unanimous consent of its members, whether present or not, or by the
written consent of the majority of its members and minutes shall be kept of all
of its meetings and copies thereof shall be provided to the Board. Subject to
the limitations prescribed by the Plan and the Board, the Committee may
establish and follow such rules and regulations for the conduct of its business
as it may determine to be advisable.  In the absence of any specific delegation
of authority to the contrary, the Committee shall be the Compensation Committee.

(b)           Committee Composition.  The Committee shall consist solely of
three or more Non-Employee Directors who are also Outside Directors.  All such
directors shall also meet all standards for “independence” as that term is
defined under applicable securities laws, Securities and Exchange Commission
rules and listing standards as they may exist from time to time.  Within the
scope of such authority, the Administrator may (i) delegate to a committee of
two or more members of the Board who are not Outside Directors the authority to
grant Awards to eligible persons who are either (A) not then Covered Employees
and are not expected to be Covered Employees at the time of recognition of
income resulting from such Award or (B) not persons with respect to whom the
Company wishes to comply with Section 162(m) of the Code or (ii) delegate to a
committee of two or more members of the Board who are not Non-Employee Directors
the authority to grant Stock Awards to eligible persons who are not then subject
to Section 16 of the Exchange Act. In addition, the Administrator may delegate
its authority within specified parameters to one or more Officers of the Company
with respect to awards that do not involve Covered Employees or “insiders”
within the meaning of Section 16 of the Exchange Act;

3.6           Indemnification.  In addition to such other rights of
indemnification as they may have as Directors or members of the Committee, and
to the extent allowed by applicable law, the Administrator and each of the
Administrator’s consultants shall be indemnified by the Company against the
reasonable expenses, including attorney’s fees, actually incurred in connection
with any action, suit or proceeding or in connection with any appeal therein, to
which the Administrator or any of its consultants may be party by reason of any
action taken or failure to act under or in connection with the Plan or any
Option granted under the Plan, and against all amounts paid by the Administrator
or any of its consultants in settlement thereof (provided, however, that the
settlement has been approved by the Company, which approval shall not be
unreasonably withheld) or paid by the Administrator or any of its consultants in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such Administrator or any of its consultants did not act in good
faith and in a manner which such person reasonably believed to be in the best
interests of the Company, and in the case of a criminal proceeding, had no
reason to believe that the conduct complained of was unlawful; provided,
however, that within 60 days after institution

B-5


--------------------------------------------------------------------------------


of any such action, suit or proceeding, such Administrator or any of its
consultants shall, in writing, offer the Company the opportunity at its own
expense to handle and defend such action, suit or proceeding.

4.             Eligibility for Specific Awards.  Awards under the Plan may be
granted to any Participant who is designated by the Administrator to receive an
Award.

5.             Shares Subject to Awards.  The stock available for grant of
Options and all other Awards under the Plan shall be shares of the Company’s
authorized but unissued or reacquired Common Stock. The aggregate number of
shares which may be issued pursuant to the exercise of Awards granted under the
Plan, including Incentive Stock Options, is four million (4,000,000) shares of
Common Stock, subject to adjustment as provided in Section 6.15.  Any shares
issued by the Company through the assumption or substitution of outstanding
Awards from an acquired company, however, shall not reduce the shares available
for Awards under this Plan.  Awards for fractional shares of Common Stock may
not be issued under the terms of the Plan.

5.1           Individual Share Limitation.  The maximum number of shares with
respect to which Awards, including Options, may be granted to any Eligible
Employee in any one fiscal year shall be 50,000 shares.

5.2           Reversion of Shares to Share Reserve.  If any Award shall for any
reason expire or otherwise terminate, in whole or in part, without having been
exercised in full or being fully vested, the shares of Common Stock not acquired
under such Award shall revert to and again become available for issuance under
the Plan. If shares of Common Stock issued under the Plan are reacquired by the
Company pursuant to the terms of any forfeiture provision, including the Right
of Repurchase of unvested Common Stock under Section 7.4, except for shares
acquired pursuant to a Net Exercise transaction, such shares shall again be
available for purposes of the Plan.

6.             OPTIONS:  Terms and Conditions.  Options granted under the Plan
shall be evidenced by Option Agreements (which need not be identical) in such
form and containing such provisions which are consistent with the Plan as the
Administrator shall from time to time approve. Each agreement shall specify
whether the Option granted thereby is an Incentive Stock Option or a
Nonstatutory Stock Option. Options granted to an Eligible Director, however, may
only be Nonstatutory Stock Options. Such agreements may incorporate all or any
of the terms hereof by reference and shall comply with and be subject to the
following terms and conditions:

6.1           Number of Shares Subject to Option.  Each Option Agreement shall
specify the number of shares subject to the Option.

6.2           Option Price.  The purchase price for the shares subject to any
Option shall not be less than 100% of the Fair Market Value of the shares of
Common Stock of the Company based on the last sale price per share on the market
day immediately preceding the Date of Grant.

6.3           Ten Percent Stockholders.  A Ten Percent Stockholder shall not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least 110% of the Fair Market Value of the Common Stock of the Company based on
the last sale price per share on the market day immediately preceding the Date
of Grant, and the Option is not exercisable after the expiration of five years
from the Date of Grant.

6.4           Regular Semi-Annual Option Grants.  The Company wishes to continue
its unique semi-annual broad-based option program for all Eligible Employees,
which has been in effect since 1996.  Pursuant to this program, all Eligible
Employees of the Company and its Affiliates, including employees who may also be
directors, are provided an opportunity to acquire an ownership interest in their
Company through regular semi-annual option grants, thereby more fully
identifying his or her welfare and well-being with that of the Company.

6.4(a)      Grant Dates.  Grants of Options in connection with this program
shall occur twice annually, at such time as the Committee may prescribe from
time to time or, in lieu of any contrary direction, on November 21 for the full
six (6) month employment period May 21 through November 20, and on May 21 for
the full six (6) month employment period November 21 through May 20 (each a
“Grant Date”).

6.4(b)      Grant Amounts.  Options on each Grant Date shall be provided to each
Eligible Employee hereunder in the following position categories and in the
following amounts, subject to adjustment by the Committee from time to time as
to both category and amount, based upon the Fair Market Value of the Company’s
Common Stock for that particular Grant Date, determined in the manner prescribed
by Section 2.25:

B-6


--------------------------------------------------------------------------------


 

Position

 

Grants Per Year

 

Semi-Annual Grant Value

 

 

 

 

 

 

 

President

 

2

 

$

80,000.00

 

Vice-President

 

2

 

60,000.00

 

General Managers

 

2

 

45,000.00

 

Manager

 

2

 

30,000.00

 

Supervisors/Professionals

 

 

 

 

 

Level 4

 

2

 

22,500.00

 

Level 3

 

2

 

15,000.00

 

Level 2

 

2

 

12,500.00

 

Level 1

 

2

 

10,000.00

 

Other team members

 

2

 

2,500.00

 

6.4(c)       Term of Option:  Vesting.  The time within which Options granted
under this program shall be exercisable shall be not earlier than six (6) months
nor later than five (5) years from each applicable Grant Date, subject to the
provisions of Section 6.7.

6.4(d)      Type of Option.  Each Option granted pursuant to this program shall
be designated in the Option Agreement as an Incentive Stock Option or, if
required in order to take into account the limitations described in Section 6.10
or elsewhere regarding Incentive Stock Options, a Nonstatutory Stock Option.

6.5           Other Option Grants.  The Administrator may from time to time
grant such other Options hereunder, either Incentive Stock Options or
Nonstatutory Stock Options, as it may deem advisable.

6.6           Medium and Time of Payment.  The purchase price of Common Stock
acquired pursuant to an Option shall be paid, to the extent permitted by
applicable statutes and regulations, either (a) in cash or by certified or bank
check at the time the Option is exercised or (b) in the discretion of the
Administrator and upon such terms as the Administrator shall approve, the
exercise price may be paid: (i) by delivery to the Company of other Common
Stock, duly endorsed for transfer to the Company, with a Fair Market Value on
the date of delivery equal to the exercise price (or portion thereof) due for
the number of shares being acquired, (ii) by the withholding of whole shares of
Common Stock which would otherwise be delivered, having an aggregate Fair Market
Value on the date of delivery equal to the exercise price (“Net Exercise”),
(iii) during any period for which the Common Stock is publicly traded, in cash
by a broker-dealer acceptable to the Company to whom the optionee has submitted
an irrevocable notice of exercise (a “Cashless Exercise”); (iv) by a combination
of any of such methods, or (v) in such other manner as the Administrator, in its
discretion, either at the time of grant or thereafter, may provide.  The
Administrator may also, in its discretion, require as a condition of exercise
that the optionee pay to the Company federal, state or local withholding or
employment tax required by law, which payment may be made by any of the
foregoing methods.

Unless otherwise specifically provided in the Option, the purchase price of
Common Stock acquired pursuant to an Option that is paid by delivery to the
Company of other Common Stock acquired, directly or indirectly from the Company,
shall be paid only by shares of the Common Stock of the Company that have been
held for more than six months (or such longer or shorter period of time required
to avoid a charge to earnings for financial accounting purposes).
Notwithstanding the foregoing, during any period for which the Common Stock is
publicly traded, a Cashless Exercise or a Net Exercise or other transaction by a
Director or executive officer that involves or may involve a direct or indirect
extension of credit or arrangement of an extension of credit by the Company, or
an Affiliate in violation of section 402(a) of the Sarbanes-Oxley Act (codified
as Section 13(k) of the Exchange Act) shall be prohibited with respect to any
Award under this Plan. Unless otherwise provided in the terms of an Option
Agreement, payment of the exercise price by a Participant who is an officer,
director or other “insider” subject to Section 16(b) of the Exchange Act through
a Net Exercise transaction is subject to pre-approval by the Administrator, in
its sole discretion, which pre-approval shall be documented in a manner that
complies with the specificity requirements of Rule 16b-3, including the name of
the Participant involved in the transaction, the nature of the transaction, the
number of shares to be acquired or disposed of by the Participant and the
material terms of the Options involved in the transaction.

6.7           Term of Option.  No Option granted to an Eligible Employee or an
Eligible Director shall be exercisable after the expiration of the earliest of
(a) five years after the date the Option is granted, (b) ninety days after the
date the Optionholder’s Continuous Service with the Company and its Affiliates
terminates if such termination is for any reason other than Disability, death,
or Cause, (c) the date the Optionholder’s Continuous Service with the Company
and its Affiliates terminates if such termination is for Cause, as determined by
the Board or by the Committee in its sole discretion, or (d) the earlier of one
hundred eighty days after the date the Optionholder’s Continuous Service with
the Company and its Affiliates terminates, if such termination is a result of
death or Disability, or death results within not more than ninety days of the
date on which the Optionholder’s Continuous Service terminates, or the
expiration of the

B-7


--------------------------------------------------------------------------------


stated term of the Option; provided, however, that the Option Agreement for any
Option may provide for shorter periods in each of the foregoing instances.

6.8           Exercise of Option.  No Option shall be exercisable during the
lifetime of an Optionholder by any person other than the Optionholder. The
Administrator shall have the power to set the time or times within which each
Option shall be exercisable and to accelerate the time or times of exercise. 
Any Option or unexercised portion thereof granted to the Optionholder, to the
extent exercisable by him or her on the date of death, may be exercised by the
Optionholder’s designated beneficiary, personal representatives, heirs, or
legatees, subject to the provisions of Section 6.4 hereof.

To the extent that an Optionholder has the right to exercise an Option and
purchase shares pursuant thereto, the Option may be exercised from time to time
by written notice to the Company, stating the number of shares being purchased
and accompanied by payment in full, in any ways permitted hereunder, of the
purchase price for such shares.

6.9           No Transfer of Option.  No Option shall be transferable by an
Optionholder otherwise than by will or the laws of descent and distribution or
pursuant to the provisions of a Qualified Domestic Relations Order. 
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.  No right or interest of an Eligible Employee
in any Option may be pledged, encumbered, or hypothecated to or in favor of any
party other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of such Eligible Employee to any other party other than
the Company or an Affiliate.

6.10         Limit on Incentive Stock Options.  To the extent that the aggregate
Fair Market Value (determined at the time the Option is granted) of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by an Optionholder during any calendar year (under all Incentive
Stock Option plans of the Company and its Affiliates) exceeds $100,000, the
Options or portions thereof which exceed such limit (according to the order in
which they were granted) shall be designated or otherwise treated as
Nonstatutory Stock Options.

6.11         Restriction on Issuance of Shares.  The issuance of Options and
shares shall be subject to compliance with all of the applicable requirements of
law with respect to the issuance and sale of securities.

6.12         Investment Representation.  Any Optionholder may be required, as a
condition of issuance of shares covered by his or her Option, to represent that
the shares to be acquired pursuant to exercise of the Option will be acquired
for investment and without a view to distribution thereof, and in such case, the
Company may place a legend on the certificate evidencing the shares reflecting
the fact that they were acquired for investment and cannot be sold or
transferred unless registered under the Securities Act of 1933, as amended, or
unless counsel for the Company is satisfied that the circumstances of the
proposed transfer do not require such registration.

6.13         Rights as a Stockholder or Employee.  An Optionholder or transferee
of an Option shall have no rights as a stockholder of the Company with respect
to any shares covered by any Option until the date of issuance of a share
certificate for such shares, or the shares have been duly transferred
electronically. No adjustment shall be made for dividends (ordinary or
extraordinary, whether cash, securities, or other property), distributions or
other rights for which the record date is prior to the date such share
certificate is issued or electronic transfer recorded, except as provided in
Section 6.13. Nothing in the Plan or in any Option Agreement shall confer upon
any Employee any right to continue in the employ of the Company or any of its
Affiliates or interfere in any way with any right of the Company or any
Affiliate to terminate the Optionholder’s Continuous Service at any time.

6.14         No Fractional Shares.  In no event shall the Company be required to
issue fractional shares upon the exercise of an Option.

6.15         Recapitalization or Reorganization of Company.  Except as otherwise
provided herein, appropriate and proportionate adjustments shall be made in the
number and class of shares subject to the Plan and to the Option rights granted
under the Plan, and the exercise price of such Option rights, in the event of a
stock dividend (but only on Common Stock), stock split, reverse stock split,
recapitalization, reorganization, merger, consolidation, separation, or like
change in the capital structure of the Company.

6.16         Additional Requirements Under Section 409A.  Each Option Agreement
shall include or be deemed to include a provision whereby, notwithstanding any
provision of the Plan or the Option Agreement to the contrary, the Option shall
satisfy the additional conditions applicable to nonqualified deferred
compensation under Section 409A of the Code, if any, in accordance with Section
8 hereof, in the event any Option under this Plan is granted with an exercise
price less than Fair Market Value of the Common Stock subject to the Option on
the date the Option is granted (regardless of whether or not such exercise price
is intentionally or unintentionally priced at less than Fair Market Value, or is
materially modified at a time when the Fair Market Value exceeds the exercise
price), or is otherwise determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code.

B-8


--------------------------------------------------------------------------------


6.17         Other Provisions.  Each Option may contain such other terms,
provisions, and conditions not inconsistent with the Plan as may be determined
by the Administrator. Notwithstanding the foregoing, the Company shall have no
liability to any Participant or any other person if an Option designated as an
Incentive Stock Option fails to qualify as such at any time or if an Option is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code and the terms of such Option do not satisfy the
additional conditions applicable to nonqualified deferred compensation under
Section 409A of the Code and Section 8 of the Plan.

7.             Provisions of Awards Other than Options.

7.1           RESTRICTED STOCK Awards.  The Administrator may from time to time
award as compensation or otherwise (or sell at a purchase price determined by
the Administrator) restricted Common Stock under the Plan to eligible
Participants.  Restricted Stock Awards may not be sold, assigned, transferred or
otherwise disposed of, pledged or hypothecated as collateral for a loan or as
security for the performance of any obligation or for any other purpose for such
period (the “Restricted Period”) as the Administrator shall determine. Each
Restricted Stock Award shall be in such form and shall contain such terms,
conditions and Restricted Periods, whether time based, performance based or
both, as the Administrator shall deem appropriate, including the treatment of
dividends or dividend equivalents, as the case may be. The Administrator in its
discretion may provide for an acceleration of the end of the Restricted Period
in the terms of any Restricted Stock Award, at any time, including in the event
a Change in Control occurs.

7.1(a)      Regular Annual Awards to Eligible Directors.  Subject to such
further modification with respect to the amount, terms, frequency or composition
of the Award as the Committee may elect to make from time to time, including the
discontinuance or replacement thereof, each Eligible Director as of the June 1
following the Company’s Annual Meeting of Stockholders shall be granted a
Restricted Stock Award of one thousand (1,000) shares of the Company’s Common
Stock, subject to a time-based Restricted Period of one (1) year from the date
of the Award.  The certificates representing the shares of Restricted Stock so
awarded, or the electronic book entries evidencing such Award, shall carry such
legend on the face thereof or in electronic form as the Committee may prescribe
in order to comply with applicable securities laws.  Following the termination
of the Restricted Period, the shares so awarded shall no longer be deemed
Restricted Stock but shall continue to be restricted as to transfer by reason of
the Eligible Director’s status as a director of the Company and the
applicability of the securities laws, including the requirements of Section 16
of the federal Securities Act of 1933, as amended.

7.1(b)      Terms and Conditions of Restricted Stock Awards.  The terms and
conditions of any Restricted Stock Award Agreements or purchase agreements may
change from time to time, and the terms and conditions of separate Restricted
Stock Awards need not be identical, but each Restricted Stock Award shall
include (through incorporation of provisions hereof by reference in the Award
Agreement or otherwise) the substance of each of the following provisions:

(i)            Purchase Price.  The purchase price of Restricted Stock Awards,
if applicable, shall be determined by the Administrator, and may be stated as
cash, property or prior services.

(ii)           Consideration.  The consideration for Common Stock acquired
pursuant to the Restricted Stock Award, if sold and not simply awarded, shall be
paid either: (x) in cash at the time of purchase; or (y) in any other form of
legal consideration that may be acceptable to the Administrator in its
discretion including, without limitation, a full recourse secured promissory
note, property or prior services that the Administrator determines have a value
at least equal to the Fair Market Value of such Common Stock.

(iii)          Vesting.  Shares of Common Stock acquired under the Restricted
Stock Award may, but need not be subject to a Restricted Period that specifies a
Right of Repurchase in favor of the Company in accordance with a vesting
schedule to be determined by the Administrator, or forfeiture in the event the
consideration was in the form of prior services.

(iv)          Termination of Participant’s Continuous Service.  Unless otherwise
provided in a Restricted Stock Award or in an employment agreement the terms of
which have been approved by the Administrator, in the event a Participant’s
Continuous Service terminates for any reason, the Company may exercise its Right
of Repurchase or otherwise reacquire, or the Participant shall forfeit the
unvested portion of a Restricted Stock Award acquired in consideration of prior
or future services, and any or all of the shares of Common Stock held by the
Participant which have not vested as of the date of termination under the terms
of the Restricted Stock Award shall be forfeited and the Participant shall have
no rights with respect to the Award, unless the Committee in the exercise of its
discretion elects to waive the remaining restriction in whole or in part.

B-9


--------------------------------------------------------------------------------


(v)           Transferability.  Rights to acquire shares of Common Stock under
the Restricted Stock Award shall be transferable by the Participant only upon
such terms and conditions as are set forth in the Award Agreement, as the
Administrator shall determine in its discretion, so long as Common Stock awarded
under the Restricted Stock Award remains subject to the terms of the Award
Agreement.

(vi)          Concurrent Tax Payment.  The Administrator, in its sole
discretion, may also (but shall not be required to) provide for payment of a
concurrent cash award in an amount equal, in whole or in part, to the estimated
after tax amount required to satisfy applicable federal, state or local tax
withholding obligations arising from the receipt and deemed vesting of
restricted stock for which an election under Section 83(b) of the Code may be
required.

(vii)         Lapse of Restrictions.  Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Administrator, the restrictions applicable to the Restricted Stock Award shall
lapse and a stock certificate for the number of shares of Common Stock with
respect to which the restrictions have lapsed shall be delivered, free of any
restrictions except those that may be imposed by law, the terms of the Plan or
the terms of a Restricted Stock Award, to the Participant or the Participant’s
beneficiary or estate, as the case may be, unless such Restricted Stock Award is
subject to a deferral condition that complies with the 409A Award requirements
that may be allowed or required by the Administrator in its sole discretion. The
Company shall not be required to deliver any fractional share of Common Stock
but will pay, in lieu thereof, the Fair Market Value of such fractional share in
cash to the Participant or the Participant’s beneficiary or estate, as the case
may be. Unless otherwise subject to a deferral condition that complies with the
409A Award requirements, the Common Stock certificate shall be issued and
delivered and the Participant shall be entitled to the beneficial ownership
rights of such Common Stock not later than (i) the date that is 2-1/2 months
after the end of the Participant’s or the Company’s taxable year for which the
Restricted Period ends and the Participant has a legally binding right to such
amounts, whichever is later, or (ii) such earlier date as may be necessary to
avoid application of Code Section 409A to such Award.

7.2           UNRESTRICTED STOCK Awards.  The Committee may, in its sole
discretion, award (or sell at a purchase price determined by the Committee) an
Unrestricted Stock Award to any Participant, pursuant to which such individual
may receive shares of Common Stock free of any vesting restriction
(“Unrestricted Stock”) under the Plan. Unrestricted Stock Awards may be granted
or sold as described in the preceding sentence in respect of past services or
other valid consideration, or in lieu of any cash compensation due to such
individual.

7.3           PERFORMANCE AWARDS.

(a)           Nature of Performance Awards.  A Performance Award is an Award
entitling the recipient to acquire cash, actual shares of Common Stock or
hypothetical Common Stock units having a value equal to the Fair Market Value of
an identical number of shares of Common Stock upon the attainment of specified
performance goals. The Administrator may make Performance Awards independent of
or in connection with the granting of any other Award under the Plan.
Performance Awards may be granted under the Plan only to an Eligible Employee.
The Administrator in its sole discretion shall determine whether and to whom
Performance Awards shall be made, the performance goals applicable under each
Award, the periods during which performance is to be measured, and all other
limitations and conditions applicable to the awarded cash or shares.

Performance goals shall be based on a pre-established objective formula or
standard, measured over one or more performance periods, that specifies the
manner of determining the amount of cash or the number of shares under the
Performance Award that will be granted or will vest if the performance goal is
attained.

Performance goals will be determined by the Administrator prior to the time 25%
of the service period has elapsed and may be based on one or more business
criteria that apply to an Eligible Employee, a business unit or the Company and
its Affiliates. Such business criteria may include, by way of example and
without limitation, Company-wide, divisional or operating unit revenues,
operating, pre-tax or after-tax income (Company-wide or by operating units or
division), earnings per share, share price performance, return on equity, return
on assets, return on capital, cash flow, economic value added, improvements in
costs, production goals and implementation or completion of critical projects.
The level or levels of performance specified with respect to a performance goal
may be established in absolute terms, as objectives relative to performance in
prior periods, as an objective compared to the performance of one or more
comparable companies or an index covering multiple companies, or otherwise as
the Administrator may determine.

Performance goals shall be objective and shall otherwise meet the requirements
of Section 162(m) of the Code. Performance goals may differ for Performance
Awards granted to any one Eligible Employee or to

B-10


--------------------------------------------------------------------------------


different Eligible Employees. A Performance Award to an Eligible Employee who is
a Covered Employee shall (unless the Administrator determines otherwise) provide
that in the event of the Eligible Employee’s termination of Continuous Service
prior to the end of the performance period for any reason, such Award will be
payable only (i) if the applicable performance objectives are achieved and (ii)
to the extent, if any, as the Administrator shall determine.

(b)            Restrictions on Transfer.  Performance Awards and all rights with
respect to such Performance Awards may not be sold, assigned, transferred,
pledged or otherwise encumbered.

(c)           Rights as a Stockholder.  An Eligible Employee receiving a
Performance Award shall have the rights of a stockholder only as to shares
actually received by an Eligible Employee under the Plan and not with respect to
shares subject to the Award but not actually received by an Eligible Employee. 
An Eligible Employee shall be entitled to receive a stock certificate or to be
credited by electronic book entry evidencing the acquisition of shares of Common
Stock under a Performance Award only upon satisfaction of all conditions
specified in the written instrument evidencing the Performance Award (or in a
performance plan adopted by the Administrator). The Common Stock certificate
shall be issued and delivered and the Eligible Employee shall be entitled to the
beneficial ownership rights of such Common Stock not later than (i) the date
that is 2-1/2 months after the end of the Eligible Employee’s or the Company’s
taxable year for which the Administrator certifies that the Performance Award
conditions have been satisfied and the Eligible Employee has a legally binding
right to such amounts, whichever is later, or (ii) such other date as may be
necessary to avoid application of Section 409A to such Awards.

(d)           Termination.  Except as may otherwise be provided by the
Administrator at any time, a Participant’s rights in all Performance Awards
shall automatically terminate upon the Eligible Employee’s termination of
Continuous Service (or business relationship) with the Company and its
Affiliates for any reason.

(e)           Acceleration, Waiver, Etc.  At any time prior to the Eligible
Employee’s termination of Continuous Service (or other business relationship) by
the Company and its Affiliates, the Administrator may in its sole discretion
accelerate, waive or, subject to Section 8, amend any or all of the goals,
restrictions or conditions imposed under any Performance Award. The
Administrator in its discretion may provide for an acceleration of vesting in
the terms of any Performance Award at any time, including in the event a Change
in Control occurs.

(f)            Certification.  Following the completion of each performance
period, the Administrator shall certify in writing, in accordance with the
requirements of Section 162(m) of the Code, whether the performance objectives
and other material terms of a Performance Award have been achieved or met.
Unless the Administrator determines otherwise, Performance Awards shall not be
settled until the Administrator has made the certification specified under this
Section 7.3(f).

7.4           Right of Repurchase.  Each Award Agreement may provide that,
following a termination of the Participant’s Continuous Service, the Company may
repurchase the Participant’s unvested Common Stock acquired under the Plan as
provided in this Section 7.4 (the “Right of Repurchase”). The Right of
Repurchase shall be exercisable with respect to unvested stock at a price equal
to the lesser of the purchase price at which such Common Stock was acquired
under the Plan or the Fair Market Value of such Common Stock. The Award
Agreement may specify the period of time following a termination of the
Participant’s Continuous Service during which the Right of Repurchase may be
exercised, provided that such exercise may in any event be extended to a date
that is at least 60 days after the six months anniversary of the date the stock
was acquired from the Company.

7.5           STOCK APPRECIATION RIGHTS.

(a)           General.  Stock Appreciation Rights may be granted either alone
(“Free Standing Rights”) or, provided the requirements of Section 7.5(b) are
satisfied, in tandem with all or part of any Option granted under the Plan
(“Related Rights”). In the case of a Nonstatutory Stock Option, Related Rights
may be granted either at or after the time of the grant of such Option. In the
case of an Incentive Stock Option, Related Rights may be granted only at the
time of the grant of the Incentive Stock Option.

(b)           Grant Requirements.  A Stock Appreciation Right may only be
granted if the Stock Appreciation Right: (i) does not provide for the deferral
of compensation within the meaning of Section 409A of the Code; or (ii)
satisfies the requirements of Section 7.5(f) and Section 8 hereof. A Stock
Appreciation Right does not provide for a deferral of compensation if: (A) the
value of the Common Stock the excess over which the right provides for payment
upon exercise (the “SAR Exercise Price”) may never be less than the Fair Market
Value of the underlying Common Stock on the date the right is granted, (B) the
compensation payable under the Stock Appreciation Right can never be greater
than the difference between the SAR Exercise Price and the Fair Market Value of
the Common Stock on the date the Stock Appreciation Right is exercised, (C) the
number of

B-11


--------------------------------------------------------------------------------


shares of Common Stock subject to the Stock Appreciation Right is fixed on the
date of grant of the Stock Appreciation Right, and (D) the right does not
include any feature for the deferral of compensation other than the deferral of
recognition of income until the exercise of the right.

(c)           Exercise and Payment.  Upon exercise thereof, the holder of a
Stock Appreciation Right shall be entitled to receive from the Company, an
amount equal to the product of (i) the excess of the Fair Market Value, on the
date of such written request, of one share of Common Stock over the SAR Exercise
Price per share specified in such Stock Appreciation Right or its related
Option, multiplied by (ii) the number of shares for which such Stock
Appreciation Right shall be exercised. Payment with respect to the exercise of a
Stock Appreciation Right that satisfies the requirements of Section 7.5(b)(i)
shall be paid on the date of exercise and made in shares of Common Stock (with
or without restrictions as to substantial risk of forfeiture and
transferability, as determined by the Administrator in its sole discretion),
valued at Fair Market Value on the date of exercise. Payment with respect to the
exercise of a Stock Appreciation Right that does not satisfy the requirements of
Section 7.5(b)(i) shall be paid at the time specified in the Award in accordance
with the provisions of Section 7.5(f) and Section 8. Payment may be made in the
form of shares of Common Stock (with or without restrictions as to substantial
risk of forfeiture and transferability, as determined by the Administrator in
its sole discretion), cash or a combination thereof, as determined by the
Administrator.

(d)           Exercise Price.  The exercise price of a Free Standing Stock
Appreciation Right shall be determined by the Administrator, but shall not be
less than 100% of the Fair Market Value of one share of Common Stock on the Date
of Grant of such Stock Appreciation Right. A Related Right granted
simultaneously with or subsequent to the grant of an Option and in conjunction
therewith or in the alternative thereto shall have the same exercise price as
the related Option, shall be transferable only upon the same terms and
conditions as the related Option, and shall be exercisable only to the same
extent as the related Option; provided, however, that a Stock Appreciation
Right, by its terms, shall be exercisable only when the Fair Market Value per
share of Common Stock subject to the Stock Appreciation Right and related Option
exceeds the exercise price per share thereof, and no Stock Appreciation Rights
may be granted in tandem with an Option unless the Administrator determines that
the requirements of Section 7.5(b)(i) are satisfied.

(e)           Reduction in the Underlying Option Shares.  Upon any exercise of a
Stock Appreciation Right, the number of shares of Common Stock for which any
related Option shall be exercisable shall be reduced by the number of shares for
which the Stock Appreciation Right shall have been exercised. The number of
shares of Common Stock for which a Stock Appreciation Right shall be exercisable
shall be reduced upon any exercise of any related Option by the number of shares
of Common Stock for which such Option shall have been exercised.

(f)            Additional Requirements under Section 409A.  A Stock Appreciation
Right that is not intended to or fails to satisfy the requirements of Section
7.5(b)(i) shall satisfy the requirements of this Section 7.5 (f) and the
additional conditions applicable to nonqualified deferred compensation under
Section 409A of the Code, in accordance with Section 8 hereof. The requirements
herein shall apply in the event any Stock Appreciation Right under this Plan is
granted with an SAR Exercise Price less than Fair Market Value of the Common
Stock underlying the Award on the date the Stock Appreciation Right is granted
(regardless of whether or not such SAR Exercise Price is intentionally or
unintentionally priced at less than Fair Market Value, or is materially modified
at a time when the Fair Market Value exceeds the SAR Exercise Price), provide
that it is settled in cash, or is otherwise determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code. Any such Stock Appreciation Right may provide that it is exercisable at
any time permitted under the governing written instrument, but such exercise
shall be limited to fixing the measurement of the amount, if any, by which the
Fair Market Value of a share of Common Stock on the date of exercise exceeds the
SAR Exercise Price (the “SAR Amount”). However, once the Stock Appreciation
Right is exercised, the SAR Amount may only be paid on the fixed time, payment
schedule or other event specified in the governing written instrument or in
Section 8.1 hereof.

8.             Additional Conditions Applicable to Nonqualified Deferred
Compensation under Section 409A of the Code.

In the event any Award under this Plan is granted with an exercise price less
than Fair Market Value of the Common Stock subject to the Award on the Date of
Grant (regardless of whether or not such exercise price is intentionally or
unintentionally priced at less than Fair Market Value, or such Award is
materially modified and deemed a new Award at a time when the Fair Market Value
exceeds the exercise price), or is otherwise determined to constitute a 409A
Award, the following additional conditions shall apply and shall supersede any
contrary provisions of this Plan or the terms of any 409A Award agreement.

B-12


--------------------------------------------------------------------------------


8.1           Exercise and Distribution.  No 409A Award shall be exercisable or
distributable earlier than upon one of the following:

(a)           Specified Time.  A specified time or a fixed schedule set forth in
the written instrument evidencing the 409A Award, but not later than after the
expiration of 10 years from the Date of Grant. If the written grant instrument
does not specify a fixed time or schedule, such time shall be the date that is
the fifth anniversary of the Date of Grant.

(b)           Separation from Service.  Separation from service (within the
meaning of Section 409A of the Code) by the 409A Award recipient; provided,
however, if the 409A Award recipient is a “key employee” (as defined in Section
416(i) of the Code without regard to paragraph (5) thereof) and any of the
Company’s stock is publicly traded on an established securities market or
otherwise, exercise or distribution under this Section 8.1(b) may not be made
before the date which is six months after the date of separation from service.

(c)           Death.  The date of death of the 409A Award recipient.

(d)           Disability.  The date the 409A Award recipient becomes disabled
(within the meaning of Section 8.4(b) hereof).

(e)           Unforeseeable Emergency.  The occurrence of an unforeseeable
emergency (within the meaning of Section 8.4(b) hereof), but only if the net
value (after payment of the exercise price) of the number of shares of Common
Stock that become issuable does not exceed the amounts necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the exercise, after taking into account the extent to which the emergency is
or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s other assets (to the extent
such liquidation would not itself cause severe financial hardship).

(f)            Change in Control Event.  The occurrence of a Change in Control
Event (within the meaning of Section 8.4(a) hereof), including the Company’s
discretionary exercise of the right to accelerate vesting of such Award upon a
Change in Control Event or to terminate the Plan or any 409A Award granted
hereunder within 12 months of the Change in Control Event.

8.2          Term.  Notwithstanding anything to the contrary in this Plan or the
terms of any 409A Award agreement, the term of any 409A Award shall expire and
such Award shall no longer be exercisable on the date that is the later of: (a)
2-1/2 months after the end of the Company’s taxable year in which the 409A Award
first becomes exercisable or distributable pursuant to Section 8 hereof and is
not subject to a substantial risk of forfeiture; or (b) 2-1/2 months after the
end of the 409A Award recipient’s taxable year in which the 409A Award first
becomes exercisable or distributable pursuant to Section 8 hereof and is not
subject to a substantial risk of forfeiture, but not later than the earlier of
(i) the expiration of 10 years from the date the 409A Award was granted, or (ii)
the term specified in the 409A Award agreement.

8.3           No Acceleration.  A 409A Award may not be accelerated or exercised
prior to the time specified in Section 8 hereof, except in the case of one of
the following events:

(a)           Domestic Relations Order.  The 409A Award may permit the
acceleration of the exercise or distribution time or schedule to an individual
other than the Participant as may be necessary to comply with the terms of a
qualified domestic relations order (as defined in Section 414(p)(1)(B) of the
Code).

(b)           Conflicts of Interest.  The 409A Award may permit the acceleration
of the exercise or distribution time or schedule as may be necessary to comply
with the terms of a certificate of divestiture (as defined in Section 1043(b)(2)
of the Code).

(c)           Change in Control Event.  The Administrator may exercise the
discretionary right to accelerate the vesting of such 409A Award upon a Change
in Control Event or to terminate the Plan or any 409A Award granted thereunder
within 12 months of the Change in Control Event and cancel the 409A Award for
compensation. In addition, the Administrator may exercise the discretionary
right to accelerate the vesting of such 409A Award provided that such
acceleration does not change the time or schedule of payment of such Award and
otherwise satisfies the requirements of this Section 8 and the requirements of
Section 409A of the Code.

8.4           Definitions.  Solely for purposes of this Section 8 and not for
other purposes of the Plan, the following terms shall be defined as set forth
below:

(a)           “Change in Control Event” means the occurrence of a change in the
ownership of the Company, a change in effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company
(as defined in Proposed Regulations § 1.409A-3(g)(5) and any subsequent guidance
interpreting Code Section 409A).

B-13


--------------------------------------------------------------------------------


(b)           “Disabled” means a Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
Employees.

(c)           “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

9.             Termination or Amendment of Plan.  The Board may at any time
suspend, terminate or amend the Plan; provided that, without approval of the
stockholders of the Company, there shall be, except by operation of the
equitable adjustment provisions of Section 6.15, no increase in the total number
of shares covered by the Plan, no change in the class of persons eligible to
receive Awards granted under the Plan or other material modification of the
requirements as to eligibility for participation in the Plan, no material
increase in the benefits accruing to participants under the Plan, and no
extension of the latest date upon which Awards may be granted; and provided
further that, without the consent of the Participant, no amendment may adversely
affect any then outstanding Award or any unexercised portion thereof.

10.          General Provisions.

10.1         Other Compensation Arrangements.  Nothing contained in this Plan
shall prevent the Board from adopting other or additional compensation
arrangements, subject to stockholder approval if such approval is required; and
such arrangements may be either generally applicable or applicable only in
specific cases.

10.2         Recapitalizations.  Each Option Agreement and Award Agreement shall
contain or, in lieu thereof, shall be deemed to contain provisions required to
reflect the equitable adjustment provisions of Section 6.15 in the event of a
corporate capital transaction.

10.3         Disqualifying Dispositions.  Any Participant who shall make a
“disposition” (as defined in Section 424 of the Code) of all or any portion of
shares of Common Stock acquired upon exercise of an Incentive Stock Option
within two (2) years from the Date of Grant of such Incentive Stock Option or
within one (1) year after the issuance of the shares of Common Stock acquired
upon exercise of such Incentive Stock Option shall be required to immediately
advise the Company in writing as to the occurrence of the sale and the price
realized upon the sale of such shares of Common Stock.

10.4         Withholding Obligations.  To the extent provided by the terms of an
Award Agreement and subject to the discretion of the Administrator, the
Participant may satisfy any federal, state or local tax withholding obligation
relating to the exercise or acquisition of Common Stock under an Award by any of
the following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (a) tendering a cash payment; (b) authorizing the Company to withhold
shares of Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Award, provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law or (c)
delivering to the Company previously owned and unencumbered shares of Common
Stock of the Company. Unless otherwise provided in the terms of an Option
Agreement, payment of the tax withholding by a Participant who is an officer,
director or other “insider” subject to Section 16(b) of the Exchange Act by
delivering previously owned and unencumbered shares of Common Stock of the
Company is subject to pre-approval by the Administrator, in its sole discretion.
Any such pre-approval shall be documented in a manner that complies with the
specificity requirements of Rule 16b-3, including the name of the Participant
involved in the transaction, the nature of the transaction, the number of shares
to be acquired or disposed of by the Participant and the material terms of the
Options involved in the transaction.

11.          Termination or Suspension of the Plan.  The Plan shall terminate
automatically on the day before the 10th anniversary of the Effective Date. No
Award shall be granted pursuant to the Plan after such date, but Awards
theretofore granted may extend beyond that date.

12.          Choice of Law.  The law of the State of Indiana shall govern all
questions concerning the construction, validity and interpretation of this Plan,
without regard to such state’s conflict of law rules.

B-14


--------------------------------------------------------------------------------